11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                          Order
Allen Dewitt
Sipsey
Appellant
Vs.       Nos.
11-00-00017-CR, 11-00-00018-CR, 11-00-00019-CR, & 11-00-00020-CR B
Appeals
from Harris County      
State of Texas
Appellee
 
Appellant=s briefs in the above
appeals were originally due to be filed in this court on or before March 11,
2000.  A total of three pro se motions
to extend the time in which to file the briefs has been granted.  On November 8, 2000, the appeals were abated
pursuant to TEX.R.APP.P. 38.8(b).  As a
result of the November 29, 2000, hearing, the trial court determined that
appellant was exercising his right to represent himself and that appellant=s decision to proceed pro
se has been knowingly and intelligently made. 
Appellant informed the trial court at the hearing that he did not want
court-appointed counsel and made the following statement: AI=d like to pursue, with my family, retained
counsel to represent me, by December the 8th, as well.@  
On
December 6, 2000, the appeals were reinstated, and appellant was notified that
his briefs were now due to be filed on or before January 16, 2001.  The briefs have not been filed, and the only
communication received from appellant has been a letter dated January 17, 2001,
and received in this court on January 22, 2001, stating that he was mailing
motions for extension of time Aforthcoming
under separate cover.@  As of this date, no motions for extension of
time have been filed.
Appellant
is directed to file his briefs on or before March 12, 2001.  Failure to timely file the briefs may result
in the submission of the appeals on the records alone.
 
PER CURIAM
February 8, 2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.